



COURT OF APPEAL FOR ONTARIO

CITATION: Jesan Real Estate Ltd. v. Doyle,
    2020 ONCA 805

DATE: 20201214

DOCKET: C67768

Feldman, Fairburn and Nordheimer
    JJ.A.

BETWEEN

Jesan
    Real Estate Ltd.

Applicant (Appellant)

and

Sean
    Doyle
, John Koutsoukos, Deena Koutsoukos and Anthy
    Koutsoukos

Respondents (
Respondent
)

Pathik Baxi, for the appellant

Sean Doyle, acting in person

Heard: in writing

On appeal from the judgment of Justice
    M.J. Lucille Shaw of the Superior Court of Justice dated November 6, 2019, with
    reasons reported at 2019 ONSC 6448.

COSTS
    ENDORSEMENT

[1]

Partial indemnity costs to the appellant,
    reduced to reflect lack of success on the residential tenancy issue, in the
    amounts of $5,000.00 for the appeal and $15,000.00 for the application,
    inclusive of disbursements and HST.

K. Feldman J.A.

Fairburn J.A.

I.V.B. Nordheimer J.A.


